Title: Cabinet Meeting. Opinion on Proposals Made by William S. Smith Relative to the French Debt, [2 March 1793]
From: Jefferson, Thomas,Hamilton, Alexander,Knox, Henry,Randolph, Edmund
To: 



[Philadelphia, March 2, 1793]

The President communicated to the Secretary of State, the Secretary of the Treasury, the Secretary of War and the Attorney General of the United States, a letter from William S. Smith Esqr. of the 28th of February past, to the Secretary of the Treasury, with sundry Papers—No. I. II. III & IV. relating to a negotiation for changing the form of the debt to France; and required their opinion what answer should be returned to the Application.
The opinion unanimously is, that the Secretary of the Treasury shall inform Mr. Smith that the Government of the United States have made engaged payments to France to the extent which is at present consistent with their arrangements; and do not judge it adviseable to take any measures on the subject of his Application.

Th: Jefferson
Alexander Hamilton
H Knox
Edm: Randolph.
March 2nd. 1793

